DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
The amendment filed on 01/10/2022 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1-6, 8-9, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Park et al (US 20170123133 A1, “Park”, relied upon in the Office Action filed on 10/12/2021), fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the light emitting element is disposed under the plurality of light guide plates and extends along the longitudinal direction of the plurality of light guide plates as set forth in the claim.
Re Claims 2-6 and 8:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 9:
The closest prior art of record, Park, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the elastic member is interposed between the housing and the light guide plate at a corner part and a central upper part of the housing as set forth in the claim.
Re Claims 12-14:
The claims are allowed due to their dependence on allowed base claim 9.
Re Claim 15:
The closest prior art of record, Park, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a light guide plate that has a width in a longitudinal direction corresponding to a sum total of widths of the plurality of display panels and the light emitting element is disposed under the light guide plate and extends along the longitudinal direction of the light guide plate as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875